Citation Nr: 1412919	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  06-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial, compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO, inter alia, granted service connection for left ear hearing loss and assigned an initial noncompensable rating for left ear hearing loss, effective December 22, 2004.  In September 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for left ear hearing loss, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In August 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In October 2008, the Board remanded the claim for higher initial rating for left ear hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing the requested development, the RO continued to deny the claim (as reflected in a December 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In February 2010, the Board bifurcated the claim on appeal, denying an initial, compensable, schedular rating for left ear hearing loss, and remanding the extra-schedular component of the claim for additional development.  After accomplishing some of the requested action, the RO/AMC denied the claim (as reflected in a September 2011 SSOC).  After receiving a November 2011 extra-schedular determination by VA's Director of Compensation Service, the RO/AMC again denied the claim (as reflected in a December 2011 SSOC) and returned this matter to the Board.

In March 2012, the Board again remanded the matter of  the Veteran's entitlement to an initial, compensable, extra-schedular rating for left ear hearing loss to the RO, via the AMC, for further development.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a May 2012 SSOC) and returned the matter to the Board for further appellate consideration.   

In June 2012, the Board again remanded the matter of the Veteran's entitlement to an initial, compensable, extra-schedular rating for left ear hearing loss to the RO, via the AMC, for further development.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an April 2013 SSOC) and returned the matter to the Board for further appellate consideration.     

The Board again in June 2013 remanded the matter of the Veteran's entitlement to an initial, compensable, extra-schedular rating for left ear hearing loss to the RO, via the AMC, for further development.  After accomplishing further action, and receiving a September 2013 extra-schedular determination by VA's Director of Compensation Service, the RO/AMC again denied the claim (as reflected in a January 2014 SSOC) and returned this matter to the Board for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished. 

2.  At no point since the December 22, 2004, effective date of the award of service connection has the Veteran's left ear hearing loss been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.

CONCLUSION OF LAW

The criteria for compensable rating for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In the instant case, although no additional notice for the downstream issues with respect to the rating and effective date assigned for left ear hearing loss by the August 2005 rating decision was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), the December 2009 SSOC set forth the criteria for an increased rating on extra-schedular basis pursuant to 38 C.F.R. § 3.321.  Thereafter, multiple SSOCs, most recently one conducted in January 2014, reflect readjudication of the of matter of entitlement to increased compensation on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Relevant to the duty to assist, the record contains sufficient information to adjudicate the matter remaining on appeal, to include the aforementioned determinations in November 2011 and September 2013 by VA's Director of Compensation and Pension.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The most recent VA examination and opinion completed in September 2013 contained the information requested by the Board in its June 2013 remand and, as requested therein, was conducted by an examiner who had not previously examined the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  
The RO also issued the Veteran a letter in June 2013, as requested in the June 2013  remand, asking him to provide sufficient information and authorization to obtain any additional pertinent evidence.  See Stegall, supra.  In a July 2013 response to this letter, the Veteran reported that he had other information or evidence to support his claim, and requested that the claim be decided as soon as possible. other information or evidence to give VA to support my 
The undersigned also finds the September 2013 VA examination and opinion to be adequate to evaluate the Veteran's extra-schedular claim as they reflect consideration of the Veteran's contentions, a review of the medical history, and addressed the  relevant criteria for the assignment of an extra-schedular rating.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25   (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further notes, as discussed below, that in the September 2013 determination, the Director of Compensation and Pension did not rely solely on the September 2013 VA examination report, but also discussed other evidence of record, to include the reports from an April 2012 VA examination and a June 2010 audiological evaluation by Miracle Ear, and the Veteran's own assertions.  Moreover, the Director of Compensation and Pension offered clear conclusions with supporting rationale.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matter adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the matter adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness to this adjudication. 
  
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the matter adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part . Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § Diagnostic Code 6100 (2013).

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2013). 

The VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In considering the appeal for an increased rating for the service-connected left ear hearing loss, the Board interpreted statements by the Veteran describing such difficulty with hearing conversations, particularly during meetings and interviews and while driving, that employment was negatively impacted as raising the matter of extra-schedular consideration under 38 C.F.R. § 3.321(b).  To assist in this determination, in the February 2010 remand, the Board requested an additional that addressed the functional effects of the Veteran's left ear hearing loss, to include the impact on his employability.  Such an opinion was obtained in June 2010, as was a negative extra-schedular determination by VA's Director of Compensation Service in November 2011. 

As indicated in the March 2012 remand, the Board found that the June 2010 medical opinion was inadequate.  In this regard, the Board first noted that the opinion was authored by a different VA audiologist than the examiner who performed the November 2009 VA examination, and no explanation was offered as to why a new examination of the Veteran by the new VA examiner was not necessary.  Further, the Board noted that the June 2010 opinion did not address factors that are germane to the consideration of an extra-schedular disability rating, such as the functional effects of the Veteran's left ear hearing loss on his specific work circumstances (i.e., working in an office environment as a state Medicaid reviewer) or the Veteran's assertions that hearing aids were ineffective in correcting his speech discrimination problems.  Also, the Board noted that the June 2010 opinion also did not discuss any of the lay or medical evidence that was pertinent to the Veteran's claim for an extra-schedular rating.  

Given the above, in the March 2012 remand, the Board determined that another VA examination was necessary, and as guidance for this examination, the Board specifically requested that the VA examiner consider and discuss the following:  the Veteran's assertions that he has had difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving; the Veteran's contention that his hearing loss is exclusively within the range for normal human speech, and hence, that traditional hearing aids are relatively ineffective; and a September 2005 private audiologist's opinion that "[t]he amount of difficulty experienced from [the Veteran's] type of hearing loss is underestimated by the hearing thresholds on the audiogram."  The VA examiner was asked to provide a complete rationale for the conclusions reached.

Following the completion of the examination requested in the March 2012 remand, which was completed in April 2012, the Board determined that this examination was also inadequate.  As explained in the June 2012 remand, the Board noted that while, in checklist fashion, the examiner marked "No" in response to the query of whether the Veteran's condition impacted his ability to work, the clinician who completed the opinion in April 2012 did not provide any rationale for this conclusion, much less address the specific questions that were posed in the Board's March 2012 remand.  As such, the June 2012 remand requested an addendum opinion from the examiner who conducted the April 2012 VA examination that addressed the functional effects caused by the Veteran's left ear hearing loss, to include its impact on his employment.  

In its instructions to the examiner in the June 2012 remand, the Board requested that the VA examiner note the functional effects of the Veteran's left ear hearing loss on his specific work circumstances (i.e., working in an office environment as a state Medicaid reviewer).  The VA examiner was to provide not only an opinion as to whether the Veteran's hearing loss interferes with his ability to work, but also a full rationale as to why or why not the Veteran's hearing loss interferes with his ability to work.  Such rationale was to include full consideration and discussion of the following issues:  the Veteran's assertions that he has had difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving; the Veteran's contention that his hearing loss is exclusively within the range for normal human speech, and hence, that traditional hearing aids are relatively ineffective; and the September 2005 private audiologist's opinion described above.  

Pursuant to the Board's June 2012 remand, the Veteran's claims file was forwarded to the same examiner who performed the April 2012 VA audiology examination.  In the report completed in July 2012, this examiner referred the reader to the discussion in April 2012 of a report completed in conjunction with a June 2010 audiogram conducted by Miracle Ear wherein the Veteran "[i]n his own statement" was said to have reported improvement in hearing as a result of being fitted for a hearing aid made this company.  Close inspection of this report actually does not reflect the Veteran reporting improved hearing as a result of this hearing aids but instead reveals a statement by Miracle Ear indicating that the hearing aid would "allow[] [the Veteran] to understand speech better" and to "mask out" the tinnitus that he has in his left ear.  Relying on this reported "own statement" by the Veteran reporting improvement in hearing due to the Miracle Aid hearing aid, the examiner summarily concluded that the Veteran "should have little if any negative effects on his ability to hear normally or as nearly normal as possible in any environment using his hearing aids."  He also stated that he "fail[ed] to see from [the Veteran's] previous statement and the audiograms where the hearing aids are in fact ineffective and they should work for him if properly fitted."  

In a May 2013 statement in response to the April 2013 SSOC following the completion of the July 2012 opinion above, the Veteran asserted that he still had not been provided an examination that fulfilled the requests of the undersigned in the prior remands.  With respect to that portion of the July 2012 indicating that the record did not indicate any statement as to the ineffectiveness of hearing aids, the Board noted in its most remand of June 2013 that while close inspection of the Veteran's contentions (at least as presented in his September 2005 NOD and March 2006 substantive appeal) did not reveal the Veteran specifically stating that his problems with hearing conversation were due to ineffective hearing aids, the implication of his contentions was that even with corrective hearing aids, the his left ear hearing loss still renders it difficult for him to understand human speech.  In this regard, in a statement received from the Veteran in May 2012 (and thus after the fitting for the "BTE" hearing aid discussed in the June 2010 Miracle Ear report), the Veteran described continuing difficulty with understanding speech to the point that he has been harmed him professionally.  More specifically, the Veteran reported in his May 2012 statement that his difficulty in understanding speech would impair his ability to complete a post-graduate degree to the extent that he would not be able to understand lectures.  Even more to the point, as set forth in the June 2013 remand, the Veteran indicated in his May 2012 statement that despite the purchase of a digital hearing aid with his own funds, he still cannot hear, although background noise is "cut down."  

Given the Veteran's contention that he had not been provided an adequate opinion and his assertions as to the ineffectiveness of his hearing aids, in the June 2013 remand, the Board requested that the Veteran be afforded another VA examination and opinion by somebody who had not previously examined him.  The examiner was instructed to, following examination of the Veteran and review of the claims file, provide a comprehensive opinion that fully described and assessed the functional effects caused by the Veteran's left ear hearing loss, to include the impact on his employment.  In rendering the requested opinion, the examiner was directed to specifically consider and discuss the Veteran's assertions that he has difficulty hearing conversations and that his left ear hearing loss negatively impacts his employment, particularly during meetings and interviews, and while driving, as well as his ability to pursue further education due to an inability to understand lectures.  The examiner was also requested to address the Veteran's contention that his hearing loss is exclusively within the range for normal human speech and that traditional hearing aids are therefore relatively ineffective, as well as the September 2005 private audiologist's opinion that "[t]he amount of difficulty experienced from [the Veteran's] type of hearing loss is underestimated by the hearing thresholds on the audiogram."

The examination and opinion requested in the June 2013 remand was provided by a clinician who had not previously examined the Veteran in September 2013.  [While it was also requested in the June 2013 remand that the Veteran be examined by an ENT physician, and the clinician who examined the Veteran in September 2013 was instead an audiologist, only substantial, and not strict, compliance with the terms of a Board engagement letter requesting a medical opinion is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As the September 2013 opinion otherswise adequately addressed the questions posed by in the June 2013 remand, the Board finds that the opinion substantially complied with the Board's instructions, thus negating the need for yet another remand for the sole purpose of obtaining an opinion from an ENT physician.  Id.]  

Turning to the substance of the September 2013 opinion, which is documented to have been based on a review of the claims file, the examiner stated as follows:   

Although [the] Veteran has left ear hearing loss, many people with hearing loss function in a variety of jobs and are able to successfully pursue further education, particularly people with good hearing in one ear as is the case with this Veteran.  Reasonable accommodations may be needed to help him more effectively communicate and good communication strategies also need to be utilized by the Veteran but if these things are done, [the Veteran] can be successful in his job and in pursuing higher education.  

Reasonable accommodations can include but are not limited to making sure that the Veteran has a seat close to the speaker during meetings, interviews, or lectures; that the Veteran use his good right ear as much as possible by turning it toward the speaker; that the Veteran be allowed to use assistive devices at work and in lectures; that the speakers at meetings, interviews, and lectures wear a microphone that communicates with his hearing aid or some other similar device.  There is a lot of technology available today that wasn't available in the past that should help to alleviate a lot of his communication difficulty in these situations where he is reporting communication difficulty.  Communication strategies include but are not limited to Veteran sitting close to the speaker, [the] Veteran using visual cues and context in conversations, [the] Veteran using his hearing aids consistently, [the] Veteran acknowledging that he has a hearing loss and politely asking people to assist him in specific ways, etc.  Many people with normal hearing do not hear when ambulances or other emergency vehicles are approaching because of listening to music too loud or being distracted by something else.  His hearing loss may affect his ability to hear ambulances or other importance emergency vehicles but as long as he is wearing amplification[,] he should be able to hear these sounds.  In fact, the majority of patients who are fit with hearing aids complain that these types of sounds (i.e. ambulance and police sirens) are too loud. 

The examiner also stated as follows: 

It is agreed that Veteran's hearing loss is within the range for normal human speech.  However, it is my opinion as an Audiologist that traditional hearing aids can be very effective for his hearing loss as opposed to ineffective.  The technology of hearing aids is outstanding as long as word understanding is good.  In normal treatment exams, 80% or greater is considered to be good understanding ability and 90% or better is considered to be excellent word understanding ability.  [The] Veteran's word understanding scores [as obtained on speech discrimination testing conducted at the September 2013 VA examination] were 98% for his right ear and 90% for his left ear.  The word understanding scores are based on the Veteran being able to repeat random words correctly without use of visual cues or context.  In other words, this test is to determine how well the Veteran's ears alone understand words.  The better the word understanding ability the less distortion there is occurring in the Veteran's natural ear system.  The less distortion that occurs in the Veteran's natural ear system the better the Veteran does with hearing aids.  Therefore, this Veteran has a very good prognosis for hearing aid use meaning that it is expected that he would get good benefit, or effective help, for his hearing loss from wearing hearing aids.  

The September 2005 private Audiologist is correct in that it cannot always be estimated from the hearing thresholds on the audiogram how well a person will be able to communicate in everyday life and oftentimes the difficulty experienced by the Veteran is greater than what would be suggested based on the audiogram.  However, that is why multiple tests are completed during an audiological exam including word recognition ability which is the biggest indicator of how well a person is functioning in everyday life.  This Veteran's word understanding ability was 90% which is excellent.  Two people can have the exact same thresholds on an audiogram but two completely different word recognition scores.  This is because being able to tell whether a beep is present or not is a very simple task that occurs very early in the auditory pathway which is what thresholds on an audiogram show[,] whereas being able to listen to sentences and repeat one word back each time is one of the most complex tasks that can be asked of the auditory system[,] [as] it requires travel along the entire auditory pathway including the auditory brain[,] where meaning and interpretation of sounds and speech take place.  This is what the private audiologist meant in the statement above.  

For people with very poor word understanding ability, hearing aids may be ineffective because there is so much distortion that is occurring in the auditory pathway that the person may just hear amplified distortion.  However, this Veteran has excellent word understanding ability which means that hearing aids would be effective because there isn't much distortion occurring in the auditory pathway.  This means that as long as the hearing aids are programmed appropriately with the correct amount of amplification for the Veteran's hearing loss at each frequency, he should do quite well with hearing aids.  

[The] Veteran has hearing loss in the speech frequencies in the left ear which can negatively affect his ability to understand conversations, especially in challenging listening situations.  He also has an asymmetrical hearing loss which can affect his ability to localize sound.  However, once again, if reasonable accommodations are made, good communication strategies are utilized, and appropriate amplification and assistive devices are fit and utilized, [the] Veteran should be able to function quite well in most, if not all, listening situations. 

The June 2013 remand also requested that the Veteran be afforded audiometric and speech discrimination testing, and such testing accomplished in conjunction with the September 2013 opinion demonstrated an average pure tone deficit in the left ear of 48 percent.  With consideration of the speech recognition in the left ear being shown upon testing in September 2013 to be, as referenced above, 90 percent, acuity in the left ear is to Level II under 38 C.F.R. § 4.85 Table VI.  With consideration of the non-service connected hearing in the right ear to be Level I (see 38 C.F.R. § 4.85(f)), the Level II hearing in the left ear when combined with Level I in the right ear under 38 C.F.R. § 4.85 Table VII would warrant the continuation of the noncompensable rating for the left ear.  

Following the completion of the September 2013 VA examination and as previously noted, an extra-schedular determination by VA's Director of Compensation Service was completed later in that month.  In making this determination, the Director noted the prior November 2011 Director's decision denying an extraschedular evaluation for left ear hearing loss under 38 CFR 3.321(b); the audiological evaluation from Miracle Ear dated June 2010 noting that the Veteran had hearing loss; the April 2012 VA examination finding that the Veteran's hearing loss was stable and the examiner's conclusion that the Veteran's hearing loss does not impact his ability to work; the Veteran's statement received in May 2012 describing numerous problems in social and professional situations due to his hearing loss; the objective test results from the September 2013 demonstrating findings warranting a noncompensable evaluation for left ear hearing loss; and the September 2013 VA audiologist's opinion referenced above.  

After noting the conclusion in the September 2013 opinion that with reasonable accommodations, good communication strategies, appropriate amplification, and assistive devices that are fitted and utilized, the Veteran should be able to function quite well in most if not all listening situations; various VA objective audio test results showing that a noncompensable evaluation for left ear hearing loss is warranted; the fact that the Veteran has not been hospitalized for any extended periods of time or had any surgery due to his left ear hearing loss, the Director found that the totality of the evidence did  not support the contention that the Veteran's service connected left ear hearing loss is so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  Thus, the Director found that entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) was not warranted.

After reviewing the clinical evidence and contentions of the Veteran, the undersigned finds no basis for disagreement with the determinations by the Director in November 2011 and September 2013 that the criteria for an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  In particular, the Board finds the comprehensive September 2013 opinion, which is documented to have been based on consideration of all the clinical evidence of record and contentions of the Veteran and supported by detailed rationale, to be the most definitive evidence in reaching this conclusion.  See Stefl, Nieves-Rodriguez, supra. 

While the Board has considered the Veteran's reports as to the effect that his left hearing loss has had on his ability to work, the Board notes that this is precisely the type of impairment contemplated by the rating schedule (i.e., level of hearing loss). Moreover, the objective September 2013 opinion is more persuasive as to the impact of the Veteran's hearing loss on employment than the statements of the Veteran made in contemplation of the receipt of monetary benefits.  See Caluza v. Brown, 1 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Aside from any credibility issues, as a layperson, the Veteran does not have the appropriate training and expertise to competently opine as whether his hearing loss has resulted in marked interference with employment, or is otherwise exceptional or unusual within the meaning of 38 C.F.R. § 3.321.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
As such, the lay assertions in this regard, to include any presented at the August 2008 hearing by the Veteran or his wife (also a lay person), are not considered more persuasive than the objective medical findings and comments on these points-in particular, the definitive September 2013 opinion-or the determination rendered by VA's Director of Compensation and Pension in September 2013 on the basis of such evidence. 

In sum, the Board finds that the evidence preponderates against a conclusion that the Veteran's left ear hearing loss, alone, has produced marked interference with employment at any time under consideration.  The Board further notes that that the evidence does not establish frequent hospitalization for the Veteran's service-connected left ear hearing loss, and there is also is no showing that the disability has otherwise rendered the application of the regular schedular standards impractical.  

Under these circumstances, the Board conclude that the criteria for an initial, compensable rating for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 are not met at any point pertinent to this appeal, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher, extra-schedular rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


